              Case 2:20-cv-01523-MJP Document 16 Filed 08/02/21 Page 1 of 2




 1                                                THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4
 5

 6
 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10 SECURITY NATIONAL INSURANCE
   COMPANY,                                          No.: 2:20-cv-01523-MJP
11
                       Plaintiff,                    ORDER OF DISMISSAL
12
         v.
13
   VERITY & LIGHT CONTRACTING
14 SERVICES, LLC; KRISTOPHER
   BENTSON AND REBEKKA BENTSON,
15 husband and wife, and their marital
   community composed thereof; and BRIAN
16 KEITH,
17                           Defendants.
18
19          This matter is before the Court on a proposed stipulation of dismissal. (Dkt. No. 13.)
20 Having read and considered the Stipulation for Dismissal with Prejudice filed by Security

21 National Insurance Company, Verity & Light Contracting Services, LLC, Kristopher

22 Bentson, and Rebekka Bentson’s (hereinafter the “Parties”), the Court hereby ORDERS that
23 all claims asserted by and between the Parties in this lawsuit are DISMISSED with prejudice

24 and without an award of costs or fees to any Party.

25

26

     [proposed] Order to Dismiss With Prejudice                      Page 1    Bullivant|Houser|Bailey PC
     No.: 2:20-cv-01523-MJP                                                    925 Fourth Avenue, Suite 3800
                                                                               Seattle, Washington 98104
                                                                               Telephone: 206.292.8930
                 Case 2:20-cv-01523-MJP Document 16 Filed 08/02/21 Page 2 of 2




 1            IT IS SO ORDERED this 2nd day of August, 2021.

 2

 3
                                                    A
                                                    Marsha J. Pechman
 4                                                  United States Senior District Judge
 5

 6
 7 Presented by:

 8 BULLIVANT HOUSER BAILEY PC

 9

10 /s/ Michael A. Guadagno
   Michael A. Guadagno, WSBA #34633
11 E-mail: michael.guadagno@bullivant.com

12 Attorneys for Plaintiff Security National Insurance Company

13
14 Copy received, approved as to form;
   Notice of Presentation Waived:
15

16
   /s/ Ryan Moore
17 Ryan Moore, WSBA #52802
   E-mail: ryan@mburnslaw.com
18
   Attorney for Defendants Verity & Light Contracting Services, LLC, Kristopher Bentson, and
19 Rebekka Bentson

20   4847-1977-8035.1


21

22
23

24

25

26

      [proposed] Order to Dismiss With Prejudice                 Page 2    Bullivant|Houser|Bailey PC
      No.: 2:20-cv-01523-MJP                                               925 Fourth Avenue, Suite 3800
                                                                           Seattle, Washington 98104
                                                                           Telephone: 206.292.8930
